Citation Nr: 0614721	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date, prior to November, 6, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).   


FINDING OF FACT

The veteran filed a claim for service connection for PTSD on 
November 6, 1997.  


CONCLUSION OF LAW

The criteria for an effective date, prior to November 6, 
1997, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the March 2004 notice, the April 
2004 statement of the case constituted subsequent process.  
The claimant has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  The claimant was provided VCAA content-complying 
notice and proper subsequent VA process.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).   

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in March 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefore.  38 C.F.R. § 5110(a).  The effective 
date of an award of disability compensation to the veteran 
shall be the day following the date of discharge or release 
if application therefore is received within one year from 
such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005).  
38 C.F.R. §§ 3.155 (2005) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) (2005) 
defines "application" as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  

Analysis

Initially, the Board notes that by rating decision, dated in 
April 2000, service connection for PTSD was established from 
July 1999.  In October 2002, the effective date assigned for 
service connection for PTSD was November 6, 1997.  Thus, the 
issue in this case is whether an effective date, prior to 
November 6, 1997, is warranted for the grant of service 
connection for PTSD.  Essentially, the veteran asserts that 
service connection for PTSD should have been granted in 1975, 
as noted in his correspondence, received in July 2003.  In 
March 2004, the veteran asserted that his statement to the 
November 1975 VA examiner to the effect that he was having 
nightmares about the Vietnam War and difficulty concentrating 
at work, was a claim for service connection for PTSD.  

The Board finds that the date of the claim is controlling and 
an effective date prior to November 6, 1997 may not be 
assigned in this case.  The Board notes that the record 
reflects the veteran underwent a VA examination in July 1975 
and the report is absent reference to nightmares or 
difficulty with concentration, and there is no diagnosis of 
PTSD.  The Board has reviewed the entire record.  Prior to 
November 6, 1997, there had been no claim for PTSD, no 
informal claim for compensation for PTSD and no demonstrated 
intent to file a claim for compensation for PTSD.  

A specific claim must be filed by the veteran.  38 U.S.C.A. 
§ 5101.  Both statuses clearly establish that an application 
must be filed.  See Wells v. Principi, 3 Vet. App. 307 
(1992).  In addition, there was no reference to PTSD in the 
May 1975 claim, the April 1990 claim, or on VA examination in 
August 1990.  Stated differently, prior to November 6, 1997, 
there was nothing that would have placed VA on notice that 
the veteran was seeking any benefit in regard to PTSD.

The Board finds that the preponderance of the evidence is 
against an earlier effective date for the grant of service 
connection for PTSD and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  


ORDER

Entitlement to an effective date, prior to November 6, 1997, 
for the grant of service connection for PTSD, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


